Citation Nr: 1215796	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the Veteran's claim for service connection for left knee arthritis.  The RO has determined that the Veteran has timely initiated and perfected an appeal of the September 2009 denial.  Additional rating action in April 2010 confirmed and continued the prior denial.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records of the Veteran are unavailable for review through no fault on his part.  

2.  The Veteran offers a credible account that is not otherwise contradicted by evidence of record that he sustained a left knee injury in service and was surgically treated therefor, followed by assignment to light duty on the basis of residual limitations for a period of months.  

3.  Service connection has previously been established for left knee scarring, as a residual of inservice left knee surgery.  

4.  The record, though not without evidence contraindicating entitlement to the benefit sought, otherwise denotes the occurrence of an inservice left knee injury, surgery therefor, and postoperative residuals, including left knee arthritis, which is reasonably attributable to the aforementioned inservice injury.  


CONCLUSION OF LAW

Left knee arthritis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition herein reached with respect to the appellate issue, the need for a discussion of the VA's compliance with its duties to notify and assist as to those matters is obviated.

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran essentially contends that he has left knee arthritis as a direct result of an inservice injury to the left knee involving one or more bone chips, which were removed in service through surgical intervention.  He also presents a May 2010 statement from a fellow serviceperson who served on active duty with him in Germany in 1956 and 1957, who confirms that the Veteran hurt his left leg when loading ammunition onto a truck, that he was transported by ambulance to the hospital for treatment, that he was in the hospital for more than two months, that he was released with a cast over the left leg, and that he remained on light duty for six months or so after that point.  

In the case at hand, all of the Veteran's service treatment records are unavailable for review through no fault on his part.  A January 2002 report of an annual wellness evaluation by VA is of record, and at that time the Veteran reported the presence of knee pain.  The attending VA medical professional indicated that such was not a new finding for the Veteran, as he had been seen an orthopedist in the past and last received a steroid injection of the knee about five years prior thereto.  No worsening of the knee problems was noted by the Veteran.  

The record reflects that the Veteran fell or nearly fell in his garage in or about late December 2007, following which he received medical care for complaints of pain and effusion of the left knee.  Testing in January 2008 disclosed tricompartment degenerative arthritis of the left knee by X-ray, with magnetic resonance imaging later in January 2008 demonstrating tears of left knee menisci, ganglion cysts, and chondromalacia.  Left knee surgery followed in March 2008.  

VA examination in August 2010, which was conducted without the benefit of the Veteran's claims folder, disclosed no history of any work or other injury and findings therefrom led to a reiteration of those diagnoses shown by the 2008 MRI, including postoperative osteoarthritis of the left knee, which was alternatively noted as moderate tricompartment osteoarthritis of the left knee.  It was the VA examiner's opinion then and reiterated in April 2011 that the Veteran's left knee disorder was not due to or caused by his military service, citing the absence of any indication that he pursued treatment or otherwise had any problem with the left knee after service discharge.  The Veteran's fall in or about January 2008 was noted, and the VA examiner set forth in August 2010 that there was "no supporting evidence to support a claim of service connection for the left knee condition;" however, noting that the scar of the Veteran's left knee was likely from an open 

wound as opposed to insertion points for a left knee arthroscope and should be service-connected.  Following the VA examiner's specific review of the VA treatment record of 2002, no change in her earlier medical opinion was made in a follow-up report of April 2011.  

By rating action of the RO in September 2010, service connection for a scar of the left knee was established.  

Notwithstanding the opinion of the VA examiner in August 2010, there is evidence on file of an inservice left knee injury in the form of lay statements by the Veteran and a fellow serviceman with whom he served on active duty.  Those statements are competent, credible, and persuasive.  See Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  They are bolstered by the RO's prior grant of service connection for a left knee scar that concedes the occurrence of inservice left knee surgery.  In addition, the aforementioned lay statements denote chronicity of the Veteran's left knee problem while he remained on active duty.  While the Board acknowledges that a significant period elapsed postservice during which no complaints or findings of left knee dysfunction were demonstrated, there is clear evidence that left knee dysfunction was occurring prior the Veteran's fall in 2008, on which the VA examiner relies so heavily for her negative opinion as to service nexus.  On balance, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the record supports the existence of a left knee disorder, now manifested by left knee arthritis, which was first shown to be chronic in service, and to that extent, service 
connection for left knee arthritis is granted.  

                                                          (CONTINUED ON NEXT PAGE)


ORDER

Service connection for left knee arthritis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


